FREEDMAN, P. J.
This action was brought upon a promissory note executed by the defendant, payable to plaintiff’s assignor, for the sum of $500. The consideration for the note was the sale and transfer to the defendant of 10 shares of stock of the United Gas Fixture Company, owned by plaintiff’s assignor, one Backer. The note was placed in the hands of the defendant’s attorney, there to remain until Backer had complied with certain conditions embodied in a written agreement executed at the time the note was made. The question to be determined in the action was whether or not Backer had performed the conditions named in the agreement, and thereby became entitled to recover on the note. This was a question of fact, and was decided by the jury in favor of the plaintiff. The exceptions taken by the defendant during the progress of the trial are without merit, and the judgment must be affirmed.
Judgment affirmed, with costs. All concur.